Citation Nr: 0714230	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-37 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


1.  Entitlement to service connection for chest pain, also 
claimed as pleurisy.

2.  Entitlement to service connection for skin rash.

3.  Entitlement to service connection for hay fever.

4.  Entitlement to service connection for migraine headache.


REPRESENTATION

Appellant represented by:	NABVETS


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from November 1974 to 
March 1975, and in the Air National Guard from September 1981 
to September 1987.  She does not contend that her claimed 
conditions had their onset during any period of active duty 
for training with the Air National Guard.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 and January 2006 rating 
decision of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During active service the appellant complained of pain in her 
side.  She also complained of headache, a fine rash in 
December 1974, and hay fever was noted in the service 
records.   A VA examination for compensation purposes has not 
been conducted. 

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. 
§ 3.3159(c)(4)(i), VA will obtain an examination or an 
opinion if it is necessary to decide the claim.  An 
examination or opinion is necessary when the record does not 
contain sufficient competent medical evidence to decide the 
claim, but the record (1) contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 
38 C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the 
applicable presumptive period; and (3) indicates the claimed 
disability of symptoms may be associated with the known 
events, injury or disease in service or with another service-
connected disability.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for 
Veterans Claims stated that the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence 
of continuing symptoms, such as pain or other symptoms 
capable of lay observation.  McLendon, supra.; see also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court held 
that an examination must be conducted where the record before 
the Secretary (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
examination to ascertain (a) whether she 
has a chest disability, including 
pleurisy; (b) whether any disorder found 
is chronic; and (c) whether any currently 
found chest disability is attributable to 
service.  The examiner should state for 
the record whether any currently shown 
chest disability is likely, as likely as 
not, or not likely related to service.  
The claims folder should be made available 
to the examiner for review.  A complete 
rationale for all opinions should be 
provided.

2.  The appellant should be afforded a VA 
skin examination to ascertain (a) whether 
she has a skin disability; (b) whether any 
skin disorder shown is chronic; and (c) 
whether any currently shown skin disorder 
is attributable to service.  The examiner 
should state for the record whether any 
currently shown skin disability is likely, 
as likely as not, or not likely related to 
service.  The claims folder should be made 
available to the examiner for review.  A 
complete rationale for all opinions should 
be provided

3.  The appellant should be afforded a VA 
examination to ascertain (a) whether she 
has hay fever; (b) whether the condition, 
if found, is chronic; and (c) whether hay 
fever, if found, is attributable to 
service or, if preexisting service, was 
aggravated by service.  The examiner 
should state for the record whether hay 
fever is likely, as likely as not, or not 
likely related to service or aggravated by 
service.  The claims folder should be made 
available to the examiner for review.  A 
complete rationale for all opinions should 
be provided.

4.  The appellant should be afforded a VA 
examination to ascertain (a) whether she 
has headaches; (b) whether she has chronic 
headaches; and (c) whether chronic 
headaches, if shown, are attributable to 
service.  The examiner should state for 
the record whether any currently shown 
headache disability is likely, as likely 
as not, or not likely related to service.  
The claims folder should be made available 
to the examiner for review.  A complete 
rationale for all opinions should be 
provided.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




